Title: From Thomas Jefferson to John Jay, 3 September 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Sep. 3. 1788.
          
          By Mrs. Barclay I had the honour of sending you letters of the 3d. 10th. and 11th. of August: since which I wrote you of the 20th. of the same month by a casual conveiance, as is the present.
          In my letter of the 20th. I informed you of the act of public bankruptcy which has taken place here. The effect of this would have been a forced loan of about 180. millions of livres in the course of the present and ensuing year. But it did not yeild a sufficient immediate relief. The treasury became literally monyless, and all purposes depending on this mover came to a stand. The archbishop was hereupon removed, with Monsieur Lambert, the Comptroller general, and Mr. Neckar was called in as Director general of the finance. To soften the Archbishop’s dismission, a cardinal’s hat is asked for him from Rome, and his nephew promised the succession to the Archbishopric of Sens. The public joy on this change of administration was very great indeed. The people of Paris were amusing themselves with trying and burning the Archbishop in effigy, and rejoicing on the appointment of Mr. Neckar. The commanding officer of the city guards undertook to forbid this, and not being obeyed, he charged the mob with fixed bayonets, killed two or three and wounded many. This stopped their rejoicings for that day: but enraged at being thus obstructed in amusements wherein they had committed no disorder whatever, they collected in great numbers the next day, attacked the guards in various places, burnt 10. or 12 guard-houses, killed two or three of the guards, and had about 6. or 8. of their own number killed. The city was hereupon put under martial law, and after a while the tumult subsided, and peace was restored. The public stocks rose 10. per cent on the day of Mr. Neckar’s appointment; he was immediately offered considerable sums of money, and has been able so far to waive the benefit of the act of bankruptcy as to pay in cash all demands except the remboursements des capitaux. For these and for a sure supply of other wants he will depend on the States general, and will hasten their meeting, as is thought. No other change has yet taken place in administration. The minister of war however must certainly follow his brother, and some think, and all wish that Monsr. de Lamoignon, the garde des sceaux, may go out also. The administration of justice is still suspended. The whole kingdom seems tranquil at this moment.
          Abroad no event worth noting, has taken place since my last. The court of Denmark has not declared it will do any thing more than furnish the stipulated aid to Russia. The king of Prussia has as yet made no move which may decide whether he will engage in the war, nor has England sent any squadron into the Baltic. As the season for action is considerably passed over, it is become more doubtful whether any other power will enter the lists till the next campaign. This will give time for stopping the further progress of the war, if they really wish to stop it. Two camps of 25,000 men each are forming in this country, on it’s Northern limits. The Prince of Condé has the command of one, and the Duke de Broglio of the other.
          I trouble you with the inclosed letter from a Henry Watson claiming prizemonies, as having served under Admiral Paul Jones, which I suppose should go to the treasury or war office. I have the honor to be with sentiments of the most perfect esteem & respect, Sir Your most obedient & most humble servant,
          
            
              Th: Jefferson
            
          
        